DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Appeal Brief filed on 03/22/21. Claims 1-27, 31, 35, 40, 45 and 48 have been cancelled. Claims 28-30, 32-34, 36-38, 41-44, 46-47 and 49-50 are pending.

Appellant’s arguments filed on 03/22/21 have been persuasive, therefore the previous Office Action has been withdrawn and a New Office Action is presented as the following:

Allowable Subject Matter
Claims 28-30, 32-34, 36-38, 41-44, 46-47 and 49-50 are allowed. The following is an examiner’s statement of reasons for allowance in light of Appellant’s arguments submitted on 03/22/21 in the Appeal brief.

The  drawings filed on 10/20/17 have been acknowledged and considered by the Examiner. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687